Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3, 6-8, 10, 19-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alleman et al. (US 2012/0083718 (provided in the IDS)) and in view of Tyler (US 2012/0289869).

3.	Addressing claim 1, Allenman discloses a device for treating dementia, comprising:
a plurality of ultrasound probes (see Fig. 3B and [0119]; 105-106); 
an ultrasound transducer arranged in each of the ultrasound probes and configured to propagate unfocused ultrasound energy to a brain (see Fig. 3B and [0119]; transducers in probes 105-106); 
an ultrasound generator connected to each of the ultrasound probes (see [0077], [0119], [0218], [0233] and Fig 1; generator in the control 102);
wherein the ultrasound generator is configured to control the ultrasound transducer so as to sequentially radiate the unfocused ultrasound energy between the plurality of ultrasound probes (see [0096], [0111] and [0215]; each transducer activate in sequence; transducer cycle sequentially);
wherein a frequency of the radiated unfocused ultrasound energy is set within a range of from 0.5 MHz to 0.8 MHz (see [0119] and [0209]);
wherein a sound pressure of radiated ultrasound directly under the ultrasound transducer is within the range of from 0.1 MPa to 1.5 MPa (see [0101], claim 19 and [0216]; peak rarefaction pressure is half of ultrasound pressure passing through tissue or half of ultrasound pressure directly under the ultrasound transducer therefore ultrasound pressure passing through tissue or ultrasound pressure directly under the ultrasound transducer is 0.6 to 2 MPa which is in the range of applicant claim). 

Allenman does not disclose wherein the radiated unfocused ultrasound energy is a non-continuous wave, and a number of cycles thereof is set within a range of from 1 cycle to 64 cycles, wherein the unfocused ultrasound energy irradiation from the plurality of ultrasound probes is performed at an interval of 0.30/f ms or more, where f represents a frequency (MHz) of a pulse to be transmitted and wherein a treatment time with ultrasound is set within the range of from 1 minute to 60 minutes. However, this is an obvious designer choice that only require routine skill in the art that base on different type of treatment and devices. In the same field of endeavor, Tyler explicitly discloses wherein the radiated unfocused ultrasound energy is a non-continuous wave, and a number of cycles thereof is set within a range of from 1 cycle to 64 cycles, wherein the unfocused ultrasound energy irradiation from the plurality of ultrasound probes is performed at an interval of 0.30/f ms or more, where f represents a frequency (MHz) of a pulse to be transmitted and wherein a treatment time with ultrasound is set within the range of from 1 minute to 60 minutes (see [0027], [0041], [0142], [0144], [0149], [0153] and claim 15;  the limitation means prf of less than 2.66 khz and pulse duration of between 0.00125 and 0.128 ms; 100 microsecond pulse duration is 0.1 ms; treat for 5 minutes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allenman to have wherein the radiated unfocused ultrasound energy is a non-continuous wave, and a number of cycles thereof is set within a range of from 1 cycle to 64 cycles, wherein the unfocused ultrasound energy irradiation from the plurality of ultrasound probes is performed at an interval of 0.30/f ms or more, where f represents a frequency (MHz) of a pulse to be transmitted and wherein a treatment time with ultrasound is set within the range of from 1 minute to 60 minutes as taught by Tyler because this is an FDA standard for treatment. The range depend on treatment type and devices. Having wider range provide flexibility for providing a variety of treatment method (see Tyler’s paragraph [0041]).

4.	Addressing claims 2-3, 6-8, 19-21, 24 and 28, Allenman discloses:
wherein the unfocused ultrasound energy is diffused in an inversely tapered shape gradually enlarging in diameter toward a radiation direction (see [0029], [0145], Figs. 8B and 9A; elements 160, 162, unfocus ultrasound is when the ultrasound beam gradually enlarging toward a radiation direction);
wherein a spreading angle of an inclined surface of the unfocused ultrasound energy in the inversely tapered shape enlarging in diameter is from 50° to 100° (see [0029], Figs. 8B and 9A, beams 160 and 162 is roughly 50 degree);
wherein the plurality of ultrasound probes each further include an ultrasound receiving element for receiving ultrasound radiated from mutually different ultrasound probes and transmitted through the brain (see [0279]; transducers function as transcranial Doppler monitor is a receiver; examiner interprets the claim limitation as transducers also function as receivers);
means for evaluating a treatment effect of ultrasound in accordance with a received intensity of the transmitted ultrasound (see [0078] and [0279]; Doppler monitoring is use to evaluate a treatment effect);
output adjusting means for adjusting an output of ultrasound to be output in accordance with a received intensity of the transmitted ultrasound (see [0106-0107], [0120], [0175], [0206], [0208], [0279]; adjust the intensity and cap the intensity at appropriate value therefore the system is monitor the output intensity; the system adjust the output to an appropriate intensity within the acceptable treatment range; especially [0175], [0206] and [0208]);
wherein the unfocused ultrasound energy is diffused in an inversely tapered shape gradually enlarging in diameter toward a radiation direction, and the unfocused ultrasound energy having a spreading angle from 50° to 100° in order to propagate to an entire brain (see Fig. 9a and [0029]; unfocused ultrasound with an inversely tapered shape that is capable of propagate to an entire brain);
wherein the radiated ultrasound is a non-continuous wave, and the number of cycles thereof is set in 32 cycles (the device discloses by Alleman and Tyler is capable of operate at 32 cycles);
wherein the treatment time is from 1 minute to 60 minutes per treatment and the treatment is performed 1 to 7 times in 5 to 10 days, and those treatments continue once in 1 to 4 months (see Tyler’s paragraphs [0027] and [0037])
wherein the dementia is Alzheimer’s disease or vascular dementia (see Tyler’s paragraph [0048] and [0078]);
for reducing at least one member selected from the group consisting of Amyloid β40 and Amyloid β42, wherein the dementia is Alzheimer’s disease (see Tyler’s paragraph [0088]; reducing Amyloid β40 or Amyloid β42 is a result of brain stimulation to treat dementia and not a method step; Tyler disclose method step of ultrasound stimulation to treat dementia/Alzheimer which result in reducing Amyloid β40 and Amyloid β42; also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure).
wherein the dementia is cerebrovascular dementia (see Tyler’s abstract; Tyler device is capable of treating cerebrovascular dementia; Tyler treated cerebrovascular).

5.	Addressing claims 10, 25 and 27, the device in claims 1, 24 and 26 obviously has a program stored in the device and perform the method therefore claims 10, 25 and 27 are being rejected for the same reason as claims 1, 24 and 26. 

6.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alleman et al. (US 2012/0083718 (provided in the IDS)), in view of Tyler (US 2012/0289869) and further in view of Slayton (US 2013/0012755). 

7.	Addressing claims 22-23, Alleman does not disclose stimulating vascular endothelial cells. In the same field of ultrasound stimulation, Slayton discloses stimulating vascular endothelial cells to enhance VEGF (see [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allenman to stimulate vascular endothelial cells as taught by Slayton because this enhance grow factor to perform healing on tissue (see [0051]). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 6-8, 10 and 19-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0243381 (see [0046]; ultrasound treatment for dementia); US (2012/0172723; see Fig. 1A-B; unfocus ultrasound beam with enlarging in diameter that is roughly 50 degree); US 2015/0151142 (see [0077]; prf less than 2.66 khz; pulse duration of 1 microsecond to 200 microsecond is within the claiming range) and US 2018/0304101 (see [0031] and [0056]; ultrasound brain stimulation reduce Amyloid β40 and Amyloid β42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793